Citation Nr: 1423741	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to December 1973 with subsequent active duty for training (ADT) and inactive duty for training (IDT) in the Army National Guards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The Veteran was afforded a June 2012 videoconference hearing before the undersigned.  A hearing transcript is of record.  

The Virtual VA electronic folder (efolder) includes updated VA treatment records.  The Agency of Original Jurisdiction (AOJ) will have an opportunity to consider these records upon readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had cardiac symptoms while training at Fort Chaffee, Arkansas, and these symptoms represented an aggravation of his preexisting rheumatic heart disease.  Although the Veteran asserts the incident occurred during active duty, review of the August 1974 National Guard records document cardiac symptoms during active duty for training (ADT).  See August 1974 Statement of Medical Examination and Duty Status.  The presumption of aggravation is not applicable to ADT service.  Smith v. Shinseki, 24 Vet. App. 45, 45 (2010).  Nonetheless, direct service connection includes diseases aggravated in the line of duty during ADT periods.  38 U.S.C.A. §§ 101(24), 1110, 1131.  

As detailed below, an older claims folder is missing.  The incomplete record may be due to the two Social Security Administration numbers (SSN) listed for the Veteran.  Active service and Army National Guard records show a slightly different SSN than the one the Veteran identified in his February 2009 claim.  

In March 2009, the RO notified the Veteran that his claims folder was missing and requested that he submit any evidence in his possession.  He responded the same month with several documents reflecting prior VA correspondence that was not previously of record.  Notably, he submitted a November 1979 VA request for private treatment records on his behalf under the old SSN.  Another VA document from November 2006 under the old SSN shows that the Veteran was given a copy of his claims folder.  The most recent VA correspondence submitted by the Veteran is from December 2008 and reflects the current SSN.  Curiously, in June 2009, the Veteran submitted a September 1974 RO decision denying service connection for a heart condition where the current SSN listed in type had a pen line crossed over it with the old SSN written in pen beside it.  

In instances where there may be an older claims folder missing, VA procedures direct that several specific steps must be taken.  See M21-1MR, Part III, Subpart ii, Chapter 4, D.15.  First, an exhaustive search of the entire office must be accomplished.  The file must be added to a master 'search list.'  Next, a request for the missing file must be made to the Records Management Center (RMC), as well as to any station(s) where there is reason to believe the file may be located.  

A March 2009 "Lost File/Claim Tracking Sheet" indicates a rebuilt file was created by "DAS."  A printed copy of a February 24, 2009 screen shot that appears to document a "no record" response from the RMC under the current SSN is of record.  The records do not include the actual email sent to the RMC or the RMC's response to the request.  Clear documentation of a RMC response after searching under both the old and new SSNs is needed as detailed below.  

A January 2011 VA cardiac examination is of record.  However, the supporting rationale for the medical opinion is inadequate.  The January 2011 VA examiner transcribes the Veteran's history of symptoms in the late 1970s and early 1980s.  Notwithstanding, her medical opinion effectively discounts the Veteran's symptom reports based upon an absence of medical treatment as she notes that there was no cardiac symptomatology until 2006.  

If additional development does not generate documentation that the Veteran was properly notified of the September 1974 decision, the claim must be treated as an original claim.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.104.  If the claim is found to be original or the AOJ finds that new and material evidence has been received to reopen, another medical opinion is needed.  Any updated medical opinion must reflect a fully informed review of the record with consideration to the Veteran's reports of readily observable cardiac symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Records Management Center (RMC) again to obtain all records missing from the claims folder and/or merge the old and new claim folders.  The request must be made under both the old Social Security Number (SSN) and new SSN.  Clear documentation of a response from the RMC after searches under both SSNs must be created.  Associate all newly generated records with the claims folder.  

2.  If the newly generated records confirm that the claim has been the subject of a final VA decision with appropriate notice to the Veteran, consider whether new and material evidence has been submitted since the last final denial.  Take appropriate notification and development action.  

3.  If the newly generated records do not show that the claim is subject to a prior final VA decision with appropriate notice to the Veteran or the AOJ finds that new and material evidence has been received, obtain another VA cardiology opinion.   

Contact a clinician with cardiology expertise.  Furnish a copy of the updated claims folder inclusive of all newly generated documents requested above.  The examiner must indicate receipt and review of the updated claims folder (both paper and electronic versions).   

Following careful review, the examiner is asked to state the following opinions:

(a) Whether the August 1974 complaints of chest pain and dizziness are at least as likely as not (50 percent or greater probability) to have resulted in a permanent aggravation of the preexisting rheumatic heart disease. 

(b) Whether at least as likely as not (50 percent or greater probability) that the Veteran's period of active service from August 1973 to December 1973 resulted in a permanent aggravation of the preexisting rheumatic heart disease beyond the normal course of disability.  

If either opinion is in the affirmative, the examiner must describe a baseline severity of the rheumatic heart disease prior to aggravation.  This may be done by referring to contemporaneous records and reports. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that a clinical examination is necessary, such examination should be scheduled.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

4.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate the service connection issue.  If the benefit sought remains denied with respect to either knee, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

